Case 2:18-cv-00522-JLB-MRM Document 103 Filed 11/05/20 Page 1 of 3 PageID 367




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

                                             CASE NO.: 2:18-cv-522-JLB-MRM


WILLIAM WESTERVELT,

             Plaintiff,

v.

TRUNG VAN LE, HELEN GREIG,
JENNIFER LOWE, and RICHARD
JOHNSON,

          Defendants.
______________________________________/

             WEXFORD DEFENDANTS’ MOTION TO WAIVE THE “IN
           PERSON” MEETING REQUIREMENT, PARAGRAPH 2 OF THE
               SCHEDULING ORDER [DE 84], DUE TO COVID-19

      COMES NOW, Defendants, TRUNG VAN LE; HELEN GREIG;

JENNIFER LOWE, and RICHARD JOHNSON, (collectively the “Wexford

Defendants”) by and through the undersigned counsel, and files this Motion to

Waive the “In Person” Meeting Requirement, Paragraph 2 of the Scheduling Order

[DE 84], Due to COVID-19 and states the following:

      1.     Plaintiff is a Florida Department of Corrections (“FDOC”) inmate

who sues the Defendants for their alleged deliberate indifference to his serious

medical needs relating to his broken hand.
Case 2:18-cv-00522-JLB-MRM Document 103 Filed 11/05/20 Page 2 of 3 PageID 368




      2.     The Court’s Scheduling Order [DE 84] calls for the parties to meet

and confer “in person in a good faith effort to settle all pending issues.” [DE 84 at

¶2]. The deadline to do so, as it currently stands, is December 1, 2020. [DE 96].

      3.     No trial date has been set. The Wexford Defendants also have a

pending motion to enlarge the Scheduling Order Deadlines by 90 Days. [DE 100].

      4.     Plaintiff is currently imprisoned in Moore Haven Correctional

Facility.

      5.     At the time of this filing, Moore Haven Correctional Facility reported

182 prisoners and 39 staff with positive tests for COVID-19. See

http://www.dc.state.fl.us/comm/covid-19.html#stats.          Moore        Haven     has

approximately     985    prisoners    and      unknown   number      of    staff.   See

http://www.dc.state.fl.us/ci/511.html

      6.     At the time of this filing, the Florida Department of Health reported

6,164 new cases of COVID-19. See https://floridahealthcovid19.gov/#latest-stats.

      7.     In light of the COVID-19 pandemic which continues to disrupt the

normal operation of the legal profession in Florida, and the fact that counsel for the

Wexford Defendants would be travelling from Miami to meet in person at a prison

where over 200 have tested positive for COVID-19, at a time where the state has

6,000 new cases in one day, the undersigned counsel asks for leave to meet and

confer with the Plaintiff telephonically.


                                        Page 2 of 3
Case 2:18-cv-00522-JLB-MRM Document 103 Filed 11/05/20 Page 3 of 3 PageID 369




      WHEREFORE, the Wexford Defendants move this Court to waive the “In

Person” meeting requirement of the Scheduling Order [DE 84], Due to COVID-19.

     CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 3.01(g)

      On October 23, 2020, the undersigned counsel spoke with Plaintiff over the

telephone. The undersigned counsel was unable to obtain Plaintiff’s position with

regard to the relief sought in this Motion. Plaintiff said that he was hiring counsel

and ended the conversation. No counsel has filed a Notice of Appearance on his

behalf.

                            CERTIFICATE OF SERVICE

      WE HEREBY CERTIFY that on November 5, 2020 this was served by U.S.

Mail to pro se Plaintiff, William Westervelt, DC# 138254, Moore Haven

Correctional Facility, PO Box 719001, Moore Haven, FL 33471.


                                       CHIMPOULIS & HUNTER, P.A.
                                       Attorneys for Defs / Trung Van Le; Helen
                                       Greig; Jennifer Lowe & Richard Johnson
                                       150 South Pine Island Road - Suite 510
                                       Plantation, FL 33324
                                       Phone: (954) 463-0033

                                    /s/ Alexander Dombrowsky
                                BY: ALEXANDER DOMBROWSKY, ESQ.
                                    Florida Bar No.: 186260
                                    Email–
                                    adombrowsky@chimpoulishunter.com
                                    M. KATHERINE HUNTER, ESQUIRE
                                    Florida Bar No.: 981877
                                    Email – khunter@chimpoulishunter.com
                                     Page 3 of 3
